DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 1, 2, 4, 7-9, 11, 14-17, and 20 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on November 02, 2020

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “checking, before data synchronization, first to-be-checked information stored in a first active area of a first board in an out-of-band management device to obtain a first check result, wherein the first board comprises the first active area and a first standby area, and wherein the first active area stores more recent data than the first standby area; checking, before data synchronization, second to-be-checked information stored in a second active area of a second board in the out-of-band management device to obtain a second check result, wherein the second board comprises the second active area and a second standby area, and wherein the second active area stores more recent data than the second standby area”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
The claims are directed to data synchronization in a specific environment containing two boards of which each has an active area and standby area. The synchronization of data is from the active area of one board to the standby area of the other board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136